Title: To James Madison from Thomas Munroe, 30 March 1812
From: Munroe, Thomas
To: Madison, James


Sir.Superintendants Office, Washington, 30th. March 1812.
I have the honor to transmit herewith, the account of unsatisfied claims for services and materials for the Capitol and Presidents house, required by a Resolution of the House of Representatives, passed 24th. current; as the same was received yesterday from Mr Latrobe, by whom those claims were contracted, and who had possession of all the evidences thereof, except as to the compensations of himself, the Clerk of the Works, and the two Italian Sculptors, these were fixed by the late President of the United States, and communicated to me, for my government in paying them, and are correctly stated by Mr Latrobe as to amount, and the time to which it appears by my books the same have been respectively paid. With respect to the Italian Sculptors it may be proper to state, that by an agreement with them, Sanctioned by President Jefferson, they are to receive $85. each, per month, until they are sent back to Italy at the expense of the United States, and to be provided with a House or “free lodgings⟨”⟩ during their stay here in public service.
No “compensations are now allowed for the service of superintending” the affairs of the public buildings, nor has any such expense been incurred since the first of July last, when the Salary of the Surveyor (the only agent ever compensated for that service) was directed by you Sir, to cease. I have the honor to be very respectfully, sir, Your most Obt. servt
Thomas Munroe
